United States Court of Appeals
                     For the First Circuit


Nos. 16-1213
     16-1620

 LIZBETH VARGAS-COLÓN, in representation of her minor daughter,
   L.C.V.; JAIME MANUEL CEDEÑO-VARGAS; JAIME ALEXANDER CEDEÑO-
                             VARGAS,

                     Plaintiffs, Appellants,

                               v.

      FUNDACIÓN DAMAS, INC.; BANCO POPULAR DE PUERTO RICO,
               d/b/a Banco Popular de Puerto Rico,

                     Defendants, Appellees,

  JOHN DOES 1, 2 AND 3; A, B, C CORPORATIONS; UNKNOWN INSURANCE
                      COMPANIES A THROUGH H,

                           Defendants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Gustavo A. Gelpí, Jr., U.S. District Judge]


                             Before

                       Howard, Chief Judge,
               Lipez and Thompson, Circuit Judges.


      David Efron, with whom Joanne V. Gonzales Varon and Law
Offices of David Efron, P.C. were on brief, for appellants.
      Freddie Pérez-González, with whom Freddie Peréz-González &
Assoc., P.S.C. was on brief, for appellee Fundación Damas, Inc.
      Luis E. Padrón Rosado for appellee Banco Popular de Puerto
Rico.
July 19, 2017
           THOMPSON, Circuit Judge.      The case before us is, simply

put, a hot mess.      The ongoing dispute has an evolving cast of

characters and has featured stops in numerous federal and Puerto

Rico courts.    And, in its present iteration, the briefing from all

parties leaves much to be desired.        Yet, after slogging our way

through these muddied waters, a modicum of clarity has emerged.

In the end, because plaintiffs — L.C.V., a minor represented by

her   mother,   Lizbeth   Vargas-Colón   (Vargas),1   and   L.C.V.'s   two

brothers, Jaime Manuel Cedeño-Vargas and Jaime Alexander Cedeño-

Vargas (collectively, the brothers) — have not presented us with

a developed argument that convinces us to disturb the judgment of

the district court, we affirm.

                               BACKGROUND

           Although we could spill gallons of ink explaining the

ins and outs of the extensive procedural history of the several

cases in this saga, we instead opt for a more efficient course:

setting forth only those background facts necessary to put these

appeals into their proper context. At its core, this case is about

a family's dogged efforts to recover for alleged acts of medical

malpractice.



      1The record is not entirely consistent on Vargas's last name.
At some points, it is given as "Vargas Colón," but, at others,
"Vargas-Colon" is used.     Our prior opinion in a related case
involving Vargas used "Vargas-Colón," Vargas-Colón v. Hosp. Damas,
Inc., 561 F. App'x 17, 18 (1st Cir. 2014), so we shall do the same.
                                 - 3 -
                   A.   First Medical-Malpractice Action

            This    case   has   its    genesis   in    an   undeniably     tragic

episode.    In 2000, Vargas went to Hospital Damas in Ponce, Puerto

Rico for the birth of L.C.V. Plaintiffs allege the following facts

concerning L.C.V.'s birth.             The birth by Cesarean section was

delayed until several hours after Vargas first arrived at Hospital

Damas.    During some or all of this period of delay, L.C.V.'s brain

was not receiving a sufficient amount of oxygen.               As a result, she

suffered severe and permanent neurological defects, "has no hope

of a normal life," and will require lifelong, round-the-clock care

for her conditions.

            In 2007, Vargas and her husband, Jaime M. Cedeño,2

initiated    a   medical-malpractice       action      in    the   United   States

District Court for the District of Puerto Rico on their own behalf

and on behalf of L.C.V. (Case No. 07-1032).3            The amended complaint

asserted claims against Vargas's doctor and "Hospital Damas or,

alternatively, John Doe Corporation d/b/a Hospital Damas."                     It

also alleged that "Hospital Damas is the owner and operator of a

hospital of the same name, located in Ponce, Puerto Rico."                      In

August 2009, on the eve of trial and after the parties engaged in

extensive discovery, the plaintiffs in Case No. 07-1032 settled


     2 Cedeño is not a party to the case currently on appeal to
this court.
     3   The brothers were not plaintiffs in Case No. 07-1032.
                                       - 4 -
with Hospital Damas, Inc. (HDI) and the defendant doctor.4                 The

settlement agreement — which listed Vargas, Cedeño, and L.C.V. as

settling   plaintiffs   and    HDI   and     Vargas's   doctor   as   settling

defendants — called for the defendants to pay the plaintiffs a

total of $1.5 million in eight installments.

             The district court entered a judgment approving the

settlement     and   dismissing      the     complaint    with    prejudice.

Additionally, as the parties agreed, the district court retained

jurisdiction over the case to enforce the terms of the settlement

agreement.

                      B.      HDI's Bankruptcy Case

             The defendants paid the plaintiffs the initial payment

of $400,000 under the settlement agreement.              But HDI failed to

live up to its end of the bargain after that.             Instead, it filed

a petition for bankruptcy in September 2010 (bankruptcy case).             In

2012, a group of medical-malpractice creditors of HDI — including

L.C.V., Vargas, and Cedeño — moved to dismiss the bankruptcy

petition, alleging (among other things) that the petition was filed

fraudulently and in bad faith.        These allegations were premised on

the fact that the license to operate Hospital Damas and the




     4 According to the plaintiffs in this case, the first time
that the plaintiffs in Case No. 07-1032 learned of HDI was when
the defendants in that case presented the settlement agreement to
them.
                                     - 5 -
certificate of need and convenience (CNC) — a document needed to

operate a hospital in Puerto Rico — were actually held by Fundación

Damas, Inc. (Fundación) and not by HDI, such that HDI was not

lawfully operating Hospital Damas.

               The bankruptcy court held a hearing on the motion, at

which documentary and testimonial evidence was admitted and the

medical-malpractice creditors and HDI argued their respective

positions.       The bankruptcy court denied the dismissal motion.          The

court found that Fundación "owns the real property on which the

hospital facility known as Hospital Damas is located.                Prior to

1987,     it     operated      Hospital   Damas.        In   1987,   Fundación

. . . incorporated [HDI] and then leased the hospital facility to

[HDI]."    It also found that Fundación "transferred the hospital

operation to [HDI]" in 1987 and that HDI "has been operating

Hospital       Damas   since   1987."     The   court   determined   that   HDI

"inadvertently failed to realize that there was a problem with its

CNCs and licenses prior to the filing of the motion to dismiss."

The medical-malpractice claimants appealed the denial of their

motion to the United States Bankruptcy Appellate Panel (BAP) for

the First Circuit.

               Meanwhile, the bankruptcy case continued on, and the

court eventually confirmed a reorganization plan for HDI.                    In

exchange for the medical-malpractice claimants' withdrawal of

their objections to the plan and their appeal to the BAP, HDI and
                                        - 6 -
the medical-malpractice claimants filed a Joint Amended Plan of

Reorganization (bankruptcy plan supplement) in the bankruptcy

court.      In pertinent part, the bankruptcy plan supplement provided

that:

        (C) . . . [N]othing in this Consented Supplement, or in
        the Plan as confirmed[,] shall be construed as an
        impediment to any medical malpractice claimant, with or
        without judgment, to file before any court with
        jurisdiction a complaint, motion or legal action against
        Fundación or any other third party in order to pursue
        any action or collect from Fundación or any other third
        party any malpractice claim or deficiency thereof
        (amount not collected from [HDI]) for which said entity
        might be liable. . . .

        . . .

        (E) The Medical Malpractice Claimants that have judgment
        shall also be entitled to . . . any reimbursement or
        replenishment due the Trust Fund[5] and to pursue any
        cause of action against Fundación, its Board of
        Directors, the Trust Fund or any other third party for
        the reimbursement or replenishment of the Trust Fund.

        . . .

        (H) The confirmation of the Plan does not preclude the
        Medical Malpractice Claimants from pursuing their claims
        against third parties, including, without limitation,
        Fundación as to if [sic] Fundación must replenish the
        Trust Fund.6

        5
      In 1986, Fundación created the Hospital Damas Self-Insurance
Trust Fund (Trust) for the payment of medical-malpractice claims
against Hospital Damas pursuant to the Puerto Rico Insurance Code.
See P.R. Laws Ann. tit. 26, § 4105.
        6
       Fundación was not a party to HDI's bankruptcy case. Hot on
the heels of the bankruptcy plan supplement's filing, Fundación
filed in the bankruptcy court what it called a "Special Appearance
. . . in Relation to [the Bankruptcy Plan Supplement]." In that
document, Fundación asserted that it did not participate in the
negotiations that led to the bankruptcy plan supplement and that
                               - 7 -
The bankruptcy court ultimately confirmed the reorganization plan,

as supplemented by the bankruptcy plan supplement.

          The plaintiffs in Case No. 07-1032 received $244,988.86

from HDI in payment of their pro rata distribution of their proof

of claim in the bankruptcy case, bringing the total amount received

to $644,988.86 — over $855,000 less than the $1.5 million to which

they were entitled under the settlement agreement.

 C.   Unsuccessful Attempt to Amend Judgment in Case No. 07-1032

          In an effort to collect the balance, the plaintiffs in

Case No. 07-1032 returned to the district court and moved, pursuant

to Rule 60 of the Federal Rules of Civil Procedure — which is

entitled "Relief From a Judgment or Order" — to amend the judgment

"to substitute, nunc pro tunc, [HDI] in the settlement agreement

for another entity, Fundación."   The motion argued that, because

Fundación was "the only legal entity holding a CNC and authorized

by law to operate Hospital Damas in Ponce, Puerto Rico[] as of the

time of the facts alleged in the complaint in November 2000," it

was the true "owner and legal entity authorized by law to operate

Hospital Damas" at the time of the alleged malpractice.    Because

hospital owners and operators can be held vicariously liable for



it "reserve[d] any right or defense against all present or future
claims against it by the Medical Malpractice Claimants."     Upon
motion of a medical-malpractice claimant, the bankruptcy court
struck Fundación's filing.
                              - 8 -
the negligence of hospital employees and staff under Puerto Rico

law, the motion argued, Fundación was liable for the medical

malpractice.      The motion therefore requested that Fundación be

added as a party defendant in Case No. 07-1032.            Finally, the

motion repeated the theme sounded in the bankruptcy case: that HDI

and   Fundación    had   fraudulently    misled   the   plaintiffs   into

believing that the soon-to-be bankrupt HDI was the owner and

operator of Hospital Damas and concealed Fundación's status as the

real owner and operator.7      HDI opposed the motion, arguing that

the bankruptcy court's finding that HDI, and not Fundación, was

the owner and operator of Hospital Damas barred the plaintiffs'

motion under the doctrine of issue preclusion.




      7This fraud argument was exceedingly bare bones and not
pressed to its completion. For example, although the plaintiffs
complained in their motion that Fundación's relationship to
Hospital Damas "was [n]ever divulged in the disclosures, discovery
or appearances by defendant 'Hospital Damas,'" the motion did not
say that this nondisclosure constituted a discovery violation
(i.e., that plaintiffs asked who owned Hospital Damas and HDI
either didn't respond or provided an incorrect response).
Similarly, despite the "fraud" label, the plaintiffs cited Rule
60(b)(6), which authorizes a court to relieve a party from a
judgment for "any other reason that justifies relief," and not
Rule 60(b)(3), which allows for relief from a judgment because of
"fraud . . . , misrepresentation, or misconduct by an opposing
party." Finally, the plaintiffs abandoned entirely their reliance
on Rule 60(b) in their objection to the magistrate judge's report
and recommendation (R&R), instead relying solely on Rule 60(a),
see Vargas-Colón, 561 F. App'x at 20, which permits correction of
"a clerical mistake or a mistake arising from oversight or
omission," Fed. R. Civ. P. 60(a).
                                 - 9 -
                  The    district    court    denied     the   motion   to    amend   the

judgment.               The   plaintiffs     in   this    case    concede     that,   in

recommending the denial of the motion to amend in Case No. 07-

1032,       the    magistrate       judge    "appl[ied]    the    doctrine    of   issue

preclusion based on the ruling of the [b]ankruptcy [c]ourt."                          As

explained by the district-court judge who adopted the magistrate

judge's R&R, "the [b]ankruptcy [c]ourt made the factual findings

that,       regardless        of    Fundación's       ownership    of   the    property

comprising the hospital, [HDI] was indeed the hospital's operator

since 1987, and, thus, liable for the negligence that caused [the

plaintiffs'] injuries."               Therefore, the court explained, it was

"not persuaded by [the plaintiffs'] argument that [Fundación] was

and is the only lawful owner and operator of the Hospital Damas

and, as such, liable for the settlement agreement that led to a

judgment from this court."              The court clarified, however, that it

was "not making a determination on the validity of any claims [the

plaintiffs] might have against Fundación."

                  The plaintiffs appealed from the denial of their motion,

and we affirmed on the ground that the plaintiffs were not entitled

to relief under Rule 60(a).8                  See Vargas-Colón, 561 F. App'x at



        8
       We granted Fundación provisional leave to intervene in that
appeal, although we did not rely on the arguments provided in its
brief, which included an issue-preclusion defense, and ultimately
denied the motion to intervene. See Vargas-Colón, 561 F. App'x at
22 n.6.
                                             - 10 -
18, 21-22.    In so doing, we expressed no opinion on "the question

of whether issue preclusion might provide Fundación a defense" or

on "the unpreserved suggestion that the settlement agreement might

(according to its terms, if not to common sense) have created

rights enforceable against Fundación and a number of other non-

signatories."        Id. at 21-22.    We explained that "[t]hese issues

are, at best, for another day in another case," id. at 22, and

that "[w]hether the plaintiffs actually have any viable claim

against Fundación is an issue we need not and do not reach in order

to affirm the judgment in this case," id. at 22 n.5.9

                D.     Puerto Rico Action Against Trustee

             Meanwhile, in 2012, the plaintiffs in Case No. 07-1032

filed an action for injunctive relief against Banco Popular de

Puerto Rico (Banco Popular), as trustee of the Trust, in the Puerto

Rico Court of First Instance.          The plaintiffs alleged that Banco

Popular committed acts as trustee that wrongfully impaired their

ability to collect the settlement proceeds from the Trust.           For

reasons that need not concern us, the plaintiffs in that action

successfully moved for voluntary dismissal of their complaint

without prejudice in 2013.




     9 Plaintiffs in this case argue on appeal that our opinion in
Vargas-Colón "intimated that this suit against third parties is
allowed," but, as the above-quoted passages demonstrate, it did no
such thing.
                                     - 11 -
                                  E.    This Case

            At long last, we turn to the instant case.                 Vargas, on

behalf of L.C.V., and L.C.V.'s two brothers filed this diversity

action against Fundación and Banco Popular in December 2014.                    The

amended    complaint       alleges     that    Fundación   "is[,]    pursuant    to

filings in the Department of Health, the owner and operator of

Hospital Damas located in Ponce, Puerto Rico."               Plaintiffs assert

three causes of action, two of which are relevant on appeal.10

First,    count   1   of    the   amended      complaint   asserts    a   medical-

malpractice claim against Fundación under Articles 1802 and 1803

of the Puerto Rico Civil Code.11              Second, plaintiffs also assert a

negligence    claim        against     Fundación     and   Banco     Popular    for

mismanagement of the funds of the Trust (count 3).12                      Count 3


     10One of the counts of the amended complaint, count 2, asserts
a direct action against defendants Unknown Insurance Companies A
through H. Count 2 is not implicated in plaintiffs' appeal, so we
say no more about it.
     11 Article 1802, "Puerto Rico's General Tort Statute," Díaz-
Nieves v. United States, 858 F.3d 678, 689 (1st Cir. 2017),
provides, in pertinent part, that "[a] person who by an act or
omission causes damage to another through fault or negligence shall
be obliged to repair the damage so done." P.R. Laws Ann. tit. 31,
§ 5141.   Article 1803, meanwhile, provides as a general matter
that "[t]he obligation imposed by § 5141 of this title is
demandable, not only for personal acts and omissions, but also for
those of the persons for whom they should be responsible" and, as
is relevant here, that "[o]wners or directors of an establishment
or enterprise are likewise liable for any damages caused by their
employees in the service of the branches in which the latter are
employed or on account of their duties." Id. § 5142.
     12 Although the heading accompanying count 3 in the amended
complaint characterizes the claim as a "[n]egligence [a]ction
                             - 12 -
alleges that defendants owed plaintiffs, as medical-malpractice

claimants, a duty "to not mismanage the [Trust] funds" and that

they breached this duty by "squander[ing] . . . the funds."

          Banco Popular moved to dismiss count 3, and Fundación

moved for summary judgment on counts 1 and 3.        The district court

granted both defendants' motions.       Plaintiffs timely appealed.13

                               ANALYSIS

          On appeal, plaintiffs purport to challenge the district

court's grant of Banco Popular's motion to dismiss count 3 and its

grant of summary judgment in favor of Fundación.            Because our

analysis of the brothers' claims differs from our treatment of

L.C.V.'s claims, we discuss them separately.

                          A.   The Brothers

          The   amended   complaint's    treatment   of   the   brothers'

claims is murky at best. As outlined above, the complaint asserts,

on behalf of all three of the plaintiffs in this case, a medical-

malpractice claim against Fundación in count 1 and, in count 3, a



[a]gainst Banco Popular," that count's allegations assert               a
negligence claim against both Banco Popular and Fundación.
     13 Plaintiffs also filed a motion for reconsideration, which
the district court denied on the basis that the motion simply
"reiterat[ed] arguments that were rejected by the [c]ourt."
Plaintiffs timely appealed from that order as well, and the two
appeals were consolidated for purposes of briefing and oral
argument. Because plaintiffs do not offer any argument relating
to the denial of their motion for reconsideration in their briefs,
we need not discuss this aspect of the case any further.
                                - 13 -
negligence claim against Fundación and Banco Popular based on both

defendants' breach of the duty they owed to plaintiffs, as medical-

malpractice claimants, to properly manage the funds of the Trust.

But when it comes to specifics on the brothers' claims, the amended

complaint is frustratingly silent.      It identifies the brothers as

plaintiffs and requests monetary recovery for their unspecified

"non-economic damages." But that's it. It contains no allegations

in support of their claims, and it does not explain in any way how

the alleged negligence of defendants harmed the brothers.

          In its motion to dismiss, Banco Popular offered several

different grounds for dismissal, including the amended complaint's

failure to include any allegations in support of the brothers'

claims.   In their opposition, plaintiffs inexplicably offered no

response to Banco Popular's pleading-deficiency argument.              The

district court granted Banco Popular's motion to dismiss with

prejudice, as well as Fundación's motion for summary judgment, but

for other reasons argued by those defendants.14

          On   appeal,   plaintiffs   have   at   last   offered   a   few

scattered, oblique hints — albeit far from a full explanation — of




     14 Those other grounds — which we'll discuss in more detail
below — were that count 1 is barred by the doctrine of issue
preclusion and that count 3 failed as a matter of law because
plaintiffs were not intended beneficiaries of the Trust and, in
any event, the Puerto Rico Insurance Commissioner had primary
jurisdiction over the claim asserted in count 3.
                               - 14 -
the nature of the brothers' claims.     In their opening brief, for

instance, plaintiffs assert in an argument subheading that the

brothers "suffered damages and those damages are continuous, as

they live with their sister."       In a single sentence in the

statement-of-facts section of their brief, plaintiffs state, with

no citation to the record, that L.C.V.'s "two older brothers,

Plaintiff-Appellants   Jaime   Manuel   Cedeño   Vargas    and   Jaime

Alexander Cedeño Vargas[,] have had to sacrifice their quality of

life and that of their parents because of Minor Plaintiff, L.C.V.'s

greater needs and would have to put their sister's urgent needs

first before their own."   Along similar lines, at oral argument,

when asked to identify the amended complaint's allegations on

behalf of the brothers, plaintiffs' counsel avoided a direct

response, instead vaguely alluding to the brothers' "pain and

suffering."

          Piecing together these hints along with the amended

complaint's allusion to the brothers' "non-economic damages" and

its citation to Articles 1802 and 1803 as support for the medical-

malpractice claim asserted in count 1, we suspect that the brothers

are asserting a derivative claim under Article 1802.      Under Puerto

Rico law, "individuals who are harmed because a close relative or

loved one is tortiously injured may invoke Article 1802 as a

vehicle for prosecuting a cause of action against the tortfeasor."

Díaz-Nieves, 858 F.3d at 689.     This "wholly derivative" claim,
                               - 15 -
id., requires the plaintiff to prove three elements: "(1) that he

has suffered emotional harm, (2) that this harm was caused by the

tortious conduct of the defendant toward the plaintiff's relative

or loved one, and (3) that the defendant's conduct was tortious or

wrongful," id. (quoting Méndez-Matos v. Municipality of Guaynabo,

557 F.3d 36, 57 (1st Cir. 2009)).

            Banco Popular reiterates on appeal many of the arguments

it made below, including the contention that the amended complaint

wholly lacks any allegations in support of the brothers' claims.

And, as was true below, plaintiffs fail to address this argument

in their reply brief.

            In our de novo review of the district court's entry of

summary judgment, as well as the dismissal of a complaint under

Rule 12(b)(6) of the Federal Rules of Civil Procedure, we are free

to affirm on any ground apparent from the record.              See Delgado

Echevarría v. AstraZeneca Pharm. LP, 856 F.3d 119, 126 (1st Cir.

2017); Hochendoner v. Genzyme Corp., 823 F.3d 724, 730 (1st Cir.

2016).     We exercise that authority with respect to the brothers'

claims.

            The   brothers'   claims   for   recovery   for   their   "non-

economic     damages"   immediately    falter   because,      contrary   to

counsel's representation to us at oral argument, the amended

complaint contains absolutely no factual allegations with respect

to the first element of the brothers' derivative claim:          that they
                                 - 16 -
suffered emotional harm.       See Díaz-Nieves, 858 F.3d at 689.        The

amended complaint is therefore woefully deficient and clearly

fails to state a plausible derivative medical-malpractice claim on

behalf of the brothers.15   See Portugués-Santana v. Rekomdiv Int'l,

Inc., 725 F.3d 17, 26-27 (1st Cir. 2013) (affirming dismissal under

Rule 12(b)(6) where complaint's allegations failed to establish

element necessary to make out plausible claim).

           The same can be said for count 3:            Because the alleged

duty that defendants owed to plaintiffs with respect to count 3

was   premised   on   plaintiffs'    status        as   medical-malpractice

claimants, the brothers' failure to plead a plausible derivative

medical-malpractice    claim     dooms     their    claim   for   negligent

management of the Trust funds. Accordingly, we affirm the district

court's entry of judgment for defendants on the brothers' claims

in counts 1 and 3.




      15Although the district court entered summary judgment in
Fundación's favor, instead of dismissing the claims against
Fundación for failure to state a claim under Rule 12(b)(6), that
poses no barrier to our affirmance of the judgment on alternative
grounds.   After all, "[a] plaintiff is not entitled to present
affidavits and reach the summary judgment stage if her complaint,
on its face, reveals an inadequate basis for her claim." Jacob v.
Curt, 898 F.2d 838, 839 (1st Cir. 1990) (per curiam); cf. 10A
Charles Alan Wright et al., Federal Practice & Procedure § 2713
(4th ed. 2016) ("Of course, a summary-judgment motion may be made
on the basis of the pleadings alone, and if this is done it
functionally is the same as a motion to dismiss for failure to
state a claim or for a judgment on the pleadings." (footnote
omitted)).
                                  - 17 -
                                   B.     L.C.V.

            We   now   turn   to    the    claims   of   the     sole    remaining

plaintiff, L.C.V.      We first address the district court's treatment

of count 3 — the claim for mismanagement of the Trust funds —

before proceeding to analyze the entry of summary judgment in

Fundación's favor on the medical-malpractice claim asserted in

count 1.

                               1.       Count 3

            Banco   Popular   moved       to   dismiss   count    3     on   several

grounds. The district court granted the motion for two independent

reasons advanced by Banco Popular.              First, the court concluded

that Banco Popular owed L.C.V.16 no duty as trustee because she was

not an intended beneficiary of the Trust.                  Second, the court

concluded that, even if L.C.V. was a beneficiary of the Trust,

dismissal of count 3 would still be warranted because the Puerto

Rico Insurance Commissioner had primary jurisdiction over the

claim asserted in that count.17




     16   From here on out, we'll limit our focus to L.C.V.
     17 Although the district court's decision characterized
count 3 as asserting a negligence claim against Banco Popular, it
is clear that the court understood count 3 as asserting claims
against both Banco Popular and Fundación; it explained in its
decision that "Count III of Plaintiffs' complaint is a specific
cause of action against [Banco Popular], alleging that both [Banco
Popular] and Fundación are liable for [Banco Popular's]
mismanagement of the funds within the . . . Trust . . . as Trustee
of the same."    It's apparent from this passage that the court
                              - 18 -
             Typically, we would review the district court's Rule

12(b)(6) dismissal de novo, viewing all the factual allegations in

the   complaint   as    true,    drawing    all     reasonable   inferences      in

L.C.V.'s   favor,     and    assessing     whether    the   complaint   contains

sufficient factual material to state a facially plausible claim.

See O'Shea ex rel. O'Shea v. UPS Ret. Plan, 837 F.3d 67, 77 (1st

Cir. 2016).     But this case comes with a unique (and confounding)

twist:   Even though L.C.V. asserts on appeal that she is appealing

the district court's entry of judgment on count 3, her brief is

completely devoid of any arguments that address either ground

relied upon by the district court.           L.C.V.'s opening brief asserts

that "[t]he beneficiaries of the [Trust] are Plaintiff-Appellants,

whom [sic] are medical malpractice claimants" in a heading in

multiple places in the brief, but it offers absolutely no argument

on the beneficiary issue or why the district court, in her view,

got it wrong.     Nor does the opening brief offer any analysis of

the district court's alternative, primary-jurisdiction ground for

dismissing    count     3.      Instead,    under    the    heading   concerning

plaintiffs'    status    as   trust    beneficiaries,       L.C.V.    proffers   a

completely different and unrelated argument: that, because the

district court in Case No. 07-1032 retained jurisdiction to enforce




intended its analysis of count 3 to apply to the claim asserted in
that count against both Banco Popular and Fundación.
                                      - 19 -
the settlement agreement, L.C.V. is entitled to enforce it against

Fundación, an entity that is, according to her, covered by the

settlement agreement's language.        That's the sum and substance.

When pressed at oral argument to identify where in the opening

brief any developed argument concerning the dismissal of count 3

could be found, plaintiffs' counsel identified the passage we just

described.     But neither that section of the brief nor any other

contains any such argument.

             L.C.V.'s failure to make any argument challenging either

ground invoked by the district court in dismissing count 3 with

prejudice has serious consequences:

     [I]ssues   adverted   to   in  a   perfunctory   manner,
     unaccompanied by some effort at developed argumentation,
     are deemed waived. It is not enough merely to mention
     a possible argument in the most skeletal way, leaving
     the court to do counsel's work, create the ossature for
     the argument, and put flesh on its bones.

United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (internal

citations omitted).       Therefore, we will not consider any argument

that L.C.V. could have made (but failed to make) in the opening

brief with respect to the district court's entry of judgment for

defendants     on   the   claim   asserted   in   count   3   for   alleged

mismanagement of Trust funds.        See Tutor Perini Corp. v. Banc of

Am. Sec. LLC, 842 F.3d 71, 96 (1st Cir. 2016) (concluding that

appellant "waived any argument it might have on" a claim because,

although "a heading in [appellant's] opening brief suggests the

                                   - 20 -
judge erred in dismissing the . . . claim, its appellate papers

never explain how this is so"); Sparkle Hill, Inc. v. Interstate

Mat Corp., 788 F.3d 25, 29 (1st Cir. 2015) ("Our precedent is

clear: we do not consider arguments for reversing a decision of a

district court when the argument is not raised in a party's opening

brief."); Acevedo-Delgado v. Rivera, 292 F.3d 37, 42 n.6 (1st Cir.

2002) (concluding that argument was not properly before court where

heading in brief raised issue but "[t]he discussion that follow[ed]

[did] not address that point").18

          We emphasize that L.C.V.'s briefing failure renders it

unnecessary for us to address either ground relied upon by the

district court in dismissing count 3 with prejudice.    Therefore,




     18 L.C.V.'s belated attempt to address these grounds in the
reply brief does not effectively excuse her inexplicable failure
to do so in the opening brief because "it is well-settled that a
legal argument made for the first time in an appellant's reply
brief comes too late and need not be addressed." United States v.
Arroyo-Blas, 783 F.3d 361, 366 n.5 (1st Cir. 2015) (quoting United
States v. Brennan, 994 F.2d 918, 922 n.7 (1st Cir. 1993)).
Moreover, we note that the documents identified by L.C.V. in the
reply brief in support of her assertion that she is a trust
beneficiary do not provide any support for the subheading in the
opening brief that states: "Fundaci[ó]n Damas, Inc. admits that
the Trust Fund's intended beneficiaries are medical malpractice
claimants." (Emphasis added.) These documents do suggest that
HDI admitted in pleadings in the bankruptcy case that the intended
beneficiaries of the Trust were medical-malpractice creditors, but
the documents say nothing about any admission by Fundación, and
L.C.V. has offered no legal arguments as to why this court should
treat the two corporations as one entity under, for example, "the
'alter ego' (piercing the corporate veil) analysis." Santiago-
Hodge v. Parke Davis & Co., 859 F.2d 1026, 1029 (1st Cir. 1988).
                              - 21 -
because we need not do so, we express no opinion on the merits of

the district court's decision.

                                      2.     Count 1

                  Count 1 of the amended complaint seeks to hold Fundación

vicariously liable for the medical malpractice under Articles 1802

and 1803.          It is clear from the amended complaint and L.C.V.'s

brief        on    appeal   that    the    medical-malpractice     claim    against

Fundación is premised on its liability as the owner and operator

of Hospital Damas at the time of the acts of malpractice.

                  Fundación moved for summary judgment on several grounds;

first and foremost, Fundación argued that L.C.V. was "barred under

issue preclusion from filing this lawsuit due to the decision of

the   bankruptcy        court      holding   that   HDI   is   Hospital   Damas['s]

operator."          The district court agreed.19          It concluded that the

issue of the "alleged illegality of HDI's operation[]" of Hospital

Damas "was raised and adjudicated by the [b]ankruptcy [c]ourt" and

that "[j]udgment [in the bankruptcy case] was formally entered as

to this issue when HDI's plan of reorganization was confirmed,



        19
        The primary basis on which the court granted summary
judgment in Fundación's favor was claim preclusion.      The court
then noted that it "need not enter [the] waters" of issue
preclusion    in   light   of   its   claim-preclusion    analysis.
Nevertheless, "[i]n [an] abundance of caution," the district court
went on to explain why issue preclusion also barred L.C.V.'s claims
against Fundación. On appeal, L.C.V. concedes that the entry of
summary judgment in Fundación's favor was based, at least in part,
on issue-preclusion grounds.
                                           - 22 -
after the [b]ankruptcy [c]ourt ruled on the medical malpractice

claimants' argument."               The court also explained that it was

"certain that the issue argued and adjudicated by the bankruptcy

court        is    identical   to    the     one      [p]laintiffs   raise    today."

Therefore, the court concluded that "Plaintiffs are precluded from

re-litigating the issue of HDI's operations, under the theory of

issue preclusion-res judicata."                 We review the district court's

entry of summary judgment and its application of the doctrine of

issue preclusion de novo.                See Delgado Echevarría, 856 F.3d at

126; Robb Evans & Assocs., LLC v. United States, 850 F.3d 24, 31

(1st Cir. 2017).

                  Issue preclusion, sometimes referred to as collateral

estoppel, "bars parties from re-litigating issues of either fact

or law that were adjudicated in an earlier proceeding."                         Robb

Evans, 850 F.3d at 31; see also Taylor v. Sturgell, 553 U.S. 880,

892 (2008).           Although it is not entirely clear from L.C.V.'s

briefing whether she believes Puerto Rico law or federal common

law controls in this case,20 the particular finding of fact that

Fundación argues (and the district court concluded) is entitled to

preclusive         effect   was   made     by   the    federal   bankruptcy   court.




        20
        For instance, at one point in the opening brief, L.C.V.
appears to concede that federal common law governs, but, later on
in the same brief, she seems to assert that Puerto Rico law should
control the issue-preclusion question in this case.
                                           - 23 -
Therefore, federal common law controls the question of issue

preclusion in this case.               See Taylor, 553 U.S. at 891 ("The

preclusive effect of a federal-court judgment is determined by

federal common law."); see also Daniels v. Agin, 736 F.3d 70, 87

(1st Cir. 2013); Kane v. Town of Harpswell (In re Kane), 254 F.3d
325,     328    (1st    Cir.    2001);     Iannochino      v.     Rodolakis   (In    re

Iannochino), 242 F.3d 36, 41 (1st Cir. 2001); Monarch Life Ins.

Co. v. Ropes & Gray, 65 F.3d 973, 978 (1st Cir. 1995).

               The   party     asserting    issue    preclusion       under   federal

common    law    must    make    a    four-part     showing:       "that   '(1)     both

proceedings involve[] the same issue of law or fact, (2) the

parties actually litigated that issue [in the prior proceeding],

(3) the prior court decided that issue in a final judgment, and

(4) resolution of that issue was essential to judgment on the

merits.'"       Robb Evans, 850 F.3d at 32 (alterations in original)

(quoting Global NAPs, Inc. v. Verizon New Eng. Inc., 603 F.3d 71,

95 (1st Cir. 2010)).

               L.C.V.   makes    no   argument      that    the    district   court's

determinations on prongs one and two — that both this case and the

bankruptcy case involve the same issue of fact (namely, the

identity of the owner and operator of Hospital Damas) and that the

issue    was    actually       litigated    before    and       adjudicated   by    the




                                         - 24 -
bankruptcy court — were erroneous.21              Along similar lines, L.C.V.

does not make any argument with respect to prongs three and four:

that the bankruptcy court decided the issue in a final judgment

and   that      the   resolution   of    the     issue   was   essential   to   the

bankruptcy court's judgment on the merits.                 In light of L.C.V.'s

failure to offer a discrete argument that any of these issue-

preclusion prerequisites have not been met, we need not dwell on

them.        See Robb Evans, 850 F.3d at 32 (sidestepping consideration

of three prerequisites that were not challenged by party resisting

issue preclusion and limiting analysis to only prerequisite in

dispute); Daniels, 736 F.3d at 88 (holding that party resisting

issue preclusion waived, for lack of developed argumentation, any

argument that issue was not the same in earlier and later cases).22

Instead, we proceed to tackle L.C.V.'s arguments (as best as we

can understand them) that the district court erred as a matter of




        21
        L.C.V. has not argued, for example, that the bankruptcy
court's finding that HDI is the owner and operator of Hospital
Damas leaves room for a conclusion that Hospital Damas had more
than one owner or operator and that Fundación was one of them.
L.C.V. has also not contended that the medical-malpractice
creditors — a group that included L.C.V. — were not given a full
and fair opportunity to litigate the ownership issue. Therefore,
we need not consider these issues.
        22
        We emphasize that we are not expressing any opinion on
whether these issue-preclusion prerequisites have been met;
L.C.V.'s failure to offer any argument that any of these
prerequisites have not been met compels our silence on this point.
                                        - 25 -
law in applying issue preclusion in this case.23                             We address each

contention one by one.

               a.     L.C.V. first contends that, because the bankruptcy

plan        supplement      expressly           permits       the     medical-malpractice

creditors       to    sue       Fundación,        Fundación         cannot      assert    issue

preclusion as a defense.                 The bankruptcy plan supplement, L.C.V.

tells us, "specifically includes Fundación . . . and excludes any

issue preclusion."              (Emphasis omitted.)            And, to cinch matters,

L.C.V. points to a Puerto Rico Court of Appeals decision that,

according to her, supports her position.                       We are unpersuaded.

               In    our    view,        the    language      of    the    bankruptcy       plan

supplement does not "exclude[] any issue preclusion."                                    To the

contrary, it does not mention the notion of issue preclusion (or

the bankruptcy court's factual findings in connection with the

motion to dismiss) at all.                Instead, its language is more limited.

For    instance,       it       provides       that     "nothing      in     this     Consented

Supplement, or in the Plan as confirmed[,] shall be construed as

an     impediment"         to     suit    against       Fundación         and    that    "[t]he

confirmation         of     the    Plan        does     not   preclude"         the     medical-

malpractice creditors from suing Fundación.                               (Emphases added.)




       23
        Because we have already determined that judgment in favor
of defendants on the brothers' claims was properly entered, we
need not address any issue-preclusion arguments that relate solely
to the brothers' claims.
                                               - 26 -
Although we agree with L.C.V. that the bankruptcy plan supplement

permitted the medical-malpractice creditors to sue Fundación, we

must, given the language of that document, reject her assertion

that it also shielded her from Fundación's ability to assert the

affirmative defense of issue preclusion.           Cf. R.I. Hosp. Tr. Nat'l

Bank v. Bogosian (In re Belmont Realty Corp.), 11 F.3d 1092, 1098

(1st Cir. 1993) (rejecting argument "that the Bank must be deemed

by implication to have 'waived' any res judicata effects of [a

bankruptcy decision] when it agreed, in the Consent Order, to have

the merits of the counterclaims decided in the [d]istrict [c]ourt

[a]ction"   because   "[n]othing    was     said   about   waiving   the   res

judicata effects of the [bankruptcy decision]" in the Consent

Order; "[i]n effect, Bogosian is asking this Court to supply in

the Consent Order a missing contract term to which the parties

never expressly agreed, namely, an agreement by the Bank to forego

its res judicata defense.    We see no reason to do so.").

            But wait, L.C.V. says:     Another court has already ruled

against Fundación on its issue-preclusion defense.            L.C.V. points

to a decision from the Puerto Rico Court of Appeals, Narváez v.

Hospital de Damas, KLAN201201997, 2014 WL 718435 (P.R. Cir. Jan.

27, 2014) (certified translation provided by the parties), that

was decided before this case was filed and that denied Fundación's

attempt to assert the affirmative defense of issue preclusion

against another medical-malpractice creditor.          L.C.V. asserts that
                                   - 27 -
Narváez "specifically mentions [the bankruptcy court's denial of

the   medical-malpractice        creditors'     motion   to    dismiss     the

bankruptcy petition] as being set aside for purposes of the

bankruptcy court's confirmation of a plan of reorganization."24

Deciphering precisely what L.C.V. is saying in this quoted passage

is a bit challenging.     We think she is saying that Narváez stands

for the proposition that the critical bankruptcy-court finding

relative to HDI's ownership and operation of Hospital Damas was

set aside when the plan (as supplemented by the bankruptcy plan

supplement)    was   confirmed    and   that,   for   this    reason,    issue

preclusion is not available to Fundación.25              But Narváez says

nothing about the bankruptcy-court finding being set aside, and

its conclusion that Fundación could not assert issue preclusion

was in actuality based on two grounds that L.C.V. has not argued

on appeal.26     We therefore reject L.C.V.'s assertion that the



      24Plaintiffs' opposition to Fundación's motion for summary
judgment contained the same passage. The district court did not
address this argument or the Narváez case in its decision granting
the summary-judgment motion.
      25
       Fundación seems to interpret this passage of L.C.V.'s brief
the same way we do, and, to the extent L.C.V. meant otherwise, she
failed to clear up Fundación's misunderstanding in her reply brief.
      26 Although Narváez noted that "the language of the
[bankruptcy plan supplement] is crystal clear and establishes that
[the bankruptcy plan supplement] did not constitute a waiver of
liability for Fundación Damas since the causes of action of the
creditors of the malpractice claims were reserved," Narváez 2014
WL 718435 (certified translation at 47), that observation is not,
at least as we read the opinion, the reason why the court rejected
                              - 28 -
bankruptcy plan supplement prevents Fundación from asserting the

defense of issue preclusion.

          b.   L.C.V. next argues that "there is no identity of

parties because it is Fundación Damas whom [sic] wants to use the



Fundación's issue-preclusion defense. Instead, the court offered
the following reasoning for that decision:
     It should be pointed out that the bankruptcy procedure
     is one that is sui generis where there are no plaintiffs
     and defendants. The same is focused on the protection
     of the assets of the debtor ("the estate"), in this case
     [HDI]. The fact that the appellant, Mrs. Maldonado, and
     the other creditors of claims for malpractice filed a
     motion to dismiss does not automatically convert the
     bankruptcy procedure into an adversative one. This is
     reflected in the focus of the hearing held by the
     Bankruptcy Court which was geared to deciding if [HDI]
     had committed fraud in the bankruptcy. The "Opinion and
     Order" issued by the Bankruptcy Court constitutes an
     expression of this forum with regard to the fact that
     there was no fraud in the bankruptcy. In no way does
     this constitute a final determination as to whether
     Fundación Damas is or [is] not liable with regard to the
     appellant for the amount owed by Hospital Damas.
     Especially when Fundación Damas was not a party in the
     process and said matter was not subject to discussion in
     the evidentiary hearing held before the Bankruptcy
     Court. That is why, we consider that the appellant has
     not had the opportunity to litigate this matter.
Id. (certified translation at 45-46).
     In a different case, Maldonado v. Damas Found., Inc., Civ.
No. 12-1042 (JAG), a district-court judge permitted Fundación to
assert the defense of issue preclusion against a different medical-
malpractice creditor. In doing so, the district court in Maldonado
rejected the reasoning of Narváez. We need not enter this fray,
however, because, as explained above, see supra note 21, L.C.V.
has not argued that the issue decided in the bankruptcy case is
not the same as the critical issue in this case or that the medical-
malpractice creditors were not given a full and fair opportunity
to litigate the ownership issue in the bankruptcy case.
                               - 29 -
preclusive effect of the [b]ankruptcy court order issued to [HDI]."

We interpret this passage as an argument that Fundación cannot

assert     issue   preclusion   because   it   was   not    a    party   to   the

bankruptcy case, and we reject this erroneous position.

               Under the concept of nonmutual issue preclusion, a

defendant like Fundación who was not a party to the earlier

proceeding     may    still   assert   issue   preclusion       "to   prevent   a

plaintiff from asserting a claim the plaintiff has previously

litigated and lost against another defendant," Rodríguez-García v.

Miranda-Marín, 610 F.3d 756, 771 (1st Cir. 2010) (quoting Parklane

Hosiery Co. v. Shore, 439 U.S. 322, 326 n.4 (1979)), provided that

the party against whom issue preclusion is asserted "has had a

full and fair opportunity for judicial resolution of the same

issue," id. (quoting Fiumara v. Fireman's Fund Ins. Cos., 746 F.2d
87, 92 (1st Cir. 1984)).        In this case, L.C.V. does not argue that

she did not have a full and fair opportunity to litigate the issue

of the hospital's ownership in the bankruptcy case in which she

was a medical-malpractice creditor and does not dispute that she

lost the battle on that issue.         Thus, her argument "is foreclosed

by   the    precedent     permitting    defensive    nonmutual        collateral

estoppel."     Id.

             c.      L.C.V. next argues that issue preclusion should not

apply because defendants fraudulently misled her as to the identity

of the true owner and operator of Hospital Damas.                She points to
                                    - 30 -
four documents to support this contention.27                    But she has not

offered us any explanation whatsoever of how these documents

demonstrate that defendants engaged in any misrepresentation, and,

after viewing the documents for ourselves, we cannot see any

support in them for her claim that she has been fraudulently

misled.     Other than her unexplained citation to these documents,

L.C.V.      makes     no      attempt      to     develop     this     fraudulent-

misrepresentation argument or to explain how this argument impacts

the   district      court's       issue-preclusion    conclusion.        In   these

circumstances,      we     need    not   consider    her    woefully   undeveloped

argument.    See Zannino, 895 F.2d at 17.

             d.     Perhaps somewhat relatedly, L.C.V. appears to argue

that issue preclusion is inapplicable in this case because the

bankruptcy court's finding that HDI was the owner and operator of

Hospital Damas was incorrect.                But this argument is a total

nonstarter because "issue preclusion prevent[s] relitigation of

wrong decisions just as much as right ones."                 B & B Hardware, Inc.

v. Hargis Indus., Inc., 135 S. Ct. 1293, 1308 (2015) (alteration



      27These documents consist of the following:   minutes of a
2009 meeting of Fundación's board of directors in which Case No.
07-1032 was listed as a topic of discussion; letters dated 2007
and 2008 from Fundación's attorneys to the Puerto Rico Health
Department concerning Hospital Damas; minutes of a 2006 joint
meeting of Fundación's board of directors and HDI's board of
directors; and a 2006 contract between Fundación and the Puerto
Rico State Insurance Fund Corporation concerning the provision of
hospital services.
                                         - 31 -
in original) (quoting B & B Hardware, Inc. v. Hargis Indus., Inc.,

716 F.3d 1020, 1029 (8th Cir. 2013) (Colloton, J., dissenting));

see also Bath Iron Works Corp. v. Dir., Office of Workers' Comp.

Programs,    125 F.3d 18,   22     (1st   Cir.   1997)   ("[T]he   point

of collateral estoppel is that the first determination is binding

not because it is right but because it is first . . . .").

            e.     Undeterred, L.C.V. cites Montana v. United States,

440 U.S. 147, 159 (1979), for the proposition that "changes in

facts essential to a judgment will render collateral estoppel

inapplicable in a subsequent action raising the same issues."             And

she believes that this case involves just such a change in facts:

"The confirmation of Fundación Damas being the owner and acting as

the operator of Hospital Damas is a material fact in Plaintiffs-

Appellants' case and in the judgment."

            Montana offers L.C.V. no support. She has not identified

a change in facts since the bankruptcy court's finding — which is

what we care about in this case for issue-preclusion purposes.

Cf. Montana, 440 U.S. at 162 ("Because the factual and legal

context in which the issues of this case arise has not materially

altered since Kiewit I [the decision to be given preclusive

effect], normal rules of preclusion should operate to relieve the

parties of 'redundant litigation [over] the identical question of

the statute's application to the taxpayer's status.'" (second

alteration in original) (emphasis added) (quoting Tait v. W. Md.
                                      - 32 -
Ry. Co., 289 U.S. 620, 624 (1933))).               Instead, she seems to be

saying that her perception of the true owner and operator of

Hospital Damas changed between the settlement in Case No. 07-1032

and the bankruptcy-court finding, which finding, she says, was

erroneous.         As   we   just   explained,    however,   issue   preclusion

prevents L.C.V. from relitigating the bankruptcy court's rejection

of her position that Fundación was the owner and operator of

Hospital Damas.         See id. ("[A] fact, question or right distinctly

adjudged in the original action cannot be disputed in a subsequent

action, even though the determination was reached upon an erroneous

view or by an erroneous application of the law."                     (emphasis

omitted) (quoting United States v. Moser, 266 U.S. 236, 242

(1924))).

              f.    L.C.V. also argues that, as a matter of public

policy, issue preclusion should not be applied to this case, which,

according to her, involves Fundación's perpetration of a "fraud"

"to   evade    responsibility        and    eventually   justice."      We   are

unpersuaded by L.C.V.'s public-policy argument.

              For starters, the cases on which L.C.V. relies apply

Puerto Rico law of preclusion.             See Barreto-Rosa v. Varona-Mendez,

470 F.3d 42, 48 (1st Cir. 2006) (recognizing that, under Puerto

Rico law, res judicata "may not apply if . . . public policy

demands an exception," but noting that "[t]his exception was

successfully argued in [only] two cases" and concluding that
                                      - 33 -
"[p]ublic policy does not demand an exception in this case");

Medina v. Chase Manhattan Bank, N.A., 737 F.2d 140, 144 (1st Cir.

1984) (similar); Bonafont Solís v. Am. Eagle, 143 D.P.R. 374, 429-

30 (1997) (Berlingeri, J., dissenting) (discussing public-policy

exception   under    Puerto   Rico    law   of   res   judicata).   But,   as

mentioned above, federal common law governs the application of

issue preclusion in this case, and L.C.V. has not cited any cases

applying a similar exception under federal principles of issue

preclusion.      In any event (and as noted earlier), she fails to

meaningfully develop her argument that defendants fraudulently

misled her.      Therefore, we need say no more about this argument.

            g.     Finally, L.C.V. notes that the district court in

Case No. 07-1032 retained jurisdiction to enforce the settlement

agreement in that case and argues that the agreement's terms are

enforceable against Fundación.          But this argument is completely

unresponsive to the issue-preclusion hurdle that L.C.V.'s claim

against Fundación faces.       The amended complaint asserts no claim

to enforce the settlement agreement against Fundación.              Instead,

the claim asserted in count 1 against Fundación is one for medical

malpractice as the owner or operator of Hospital Damas under

Articles 1802 and 1803.       And we've concluded that L.C.V. is barred

under issue preclusion from relitigating the issue of whether

Fundación was the true owner and operator, and, as we just spelled


                                     - 34 -
out, L.C.V. has not offered us any developed, persuasive argument

as to how she gets around the issue-preclusion bar.

                                  * * *

            Because   L.C.V.   fails   to   challenge   the   existence   of

several of the prerequisites of issue preclusion and because the

arguments she does make are undeveloped, meritless, or both, we

affirm     the   district   court's    entry   of   summary   judgment    in

Fundación's favor on the claim that L.C.V. asserted against it in

count 1.

                                CONCLUSION

            For these reasons, we affirm the district court's entry

of judgment in favor of both defendants.            Each party shall bear

its own costs.28




     28  We deny Fundación's meritless request that we impose
sanctions on plaintiffs for filing a frivolous appeal. See In re
Efron, 746 F.3d 30, 37 (1st Cir. 2014) ("An appeal is frivolous if
the arguments in support of it are wholly insubstantial and the
outcome is obvious from the start. Put another way, an appeal is
frivolous 'when the appellant's legal position is doomed to failure
— and an objectively reasonable litigant should have realized as
much from the outset.'" (emphasis added) (citation omitted)
(quoting Toscano v. Chandris, S.A., 934 F.2d 383, 387 (1st Cir.
1991))); id. at 38 ("[A]n appeal can be weak, indeed almost
hopeless, without being frivolous . . . ." (alteration in original)
(quoting Lallemand v. Univ. of R.I., 9 F.3d 214, 217-18 (1st Cir.
1993))).
                                  - 35 -